In an action, inter alia, to recover damages for breach of contract, the defendants Catherine N. Coughlin, Terence M. Coughlin, and Artesian Abstract, Inc., appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated June 3, 2003, which granted the plaintiffs’ motion, in effect, to strike their answer to the extent of precluding them from contesting the plaintiffs’ claims unless they produced certain documents within 20 days.
*412Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in directing the appellants to produce certain documents within 20 days of the date of the order appealed from, or be precluded from contesting the plaintiffs’ claims against them (see CPLR 3126; Pashayan v Corson, 306 AD2d 259 [2003]; Kingsley v Kantor, 265 AD2d 529 [1999]). Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.